IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Otis Erisman,                             :
                              Appellant   :
                                          :
      v.                                  :
                                          :
Commonwealth of Pennsylvania,             :
Department of Transportation,             :
Bureau of Driver Licensing                :     No. 1030 C.D. 2015



                                    ORDER



             NOW, May 10, 2016, upon consideration of appellant’s “application for

argument and reconsideration” and appellee’s answer in response thereto, the

application is denied.




                                          MARY HANNAH LEAVITT,
                                          President Judge